Order modified, by granting leave to plead over upon payment of the costs provided in the order appealed from and as so modified affirmed, without costs of this appeal to either party. Memorandum: The second defense which by the order is stricken from the answer is insufficient because it does not state facts showing that the plaintiff is not a proper party-plaintiff under the provisions of section 193 of the Civil Practice Act. Ah concur. (The order grants plaintiff’s motion to strike out certain parts of defendant’s amended answer.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.